         Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :      CRIM. NO. 1:17-CR-233
                                             :
        v.                                   :      (Judge Jones)
                                             :
                                             :      (Magistrate Judge Carlson)
DAVID SERRANO-MUNOZ                          :

                            MEMORANDUM AND ORDER

   I.        Introduction

        David Serrano-Munoz is a previously convicted sex offender and pretrial

detainee who awaits trial on charges of use of a minor to produce child pornography

in violation of 18 U.S.C. § 2251, receipt and distribution of child pornography in

violation of 18 U.S.C. § 2252A(a)(2), and possession of child pornography in

violation of 18 U.S.C. § 2252A(a)(5). These charges involving the sexual

exploitation of a minor allegedly took place while the defendant resided with his

mother, the individual who he currently proffers as a third-party custodian. Thus,

Serrano-Munoz’s motion would invite us to return him to the precise setting where

he committed the grave offenses set forth in this indictment.

        Serrano-Munoz is currently incarcerated in the Philadelphia County Prison

system, but was, up until recently, housed at the Adams County Prison, as he awaited

trial on charges of sexual exploitation of minors, including charges of possession

and distribution of child pornography and inducing a minor to engage in sexually
                                         1
        Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 2 of 18




explicit conduct for the purpose of producing child pornography. His criminal

history is breath taking in its depth, scope, and potential for flight and harm to others.

Thus, Serrano-Munoz has a criminal record which spans over two decades and has

been marked by conduct such as theft, sex offenses, evading law enforcement, using

aliases, and failing to appear at scheduled court proceedings.

      Notwithstanding this constellation of factors all of which caution against

Serrano-Munoz’s release pending trial, this case comes before us for consideration

of a motion for temporary release of the defendant filed pursuant to 18 U.S.C. §

3142(i), which provides that:

      The judicial officer may, . . ., permit the temporary release of the
      person, in the custody of a United States marshal or another appropriate
      person, to the extent that the judicial officer determines such release to
      be necessary for preparation of the person’s defense or for another
      compelling reason.

18 U.S.C. § 3142 (i).

      In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19

pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. This motion is fully briefed by the

parties and is ripe for resolution.

      We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century


                                            2
          Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 3 of 18




of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is DENIED without prejudice to

renewal on a more fulsome factual record.

   II.      Factual Background and Procedural History

         On August 2, 2017, the defendant was charged in a sealed indictment with use

of a minor to produce child pornography in violation of 18 U.S.C. § 2251, receipt

and distribution of child pornography in violation of 18 U.S.C. § 2252A(a)(2), and

possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5). Following

the defendant’s arrest, the United States moved pursuant to 18 U.S.C. § 3142 to

detain the defendant pending trial. Initial proceedings and a detention hearing were

then conducted in this case on August 9, 2017.

         At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: The defendant was thirty-eight years old at the time of


                                           3
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 4 of 18




his arrest and resided in Philadelphia, Pennsylvania with his mother, the third-party

custodian who is currently being proffered to the court. He reported that he was self-

employed at the time. He also reported that he suffered from Type 2 diabetes, but

stated that he had not been taking his medication at the time he was arrested because

“police were looking for me.”

      Serrano-Munoz was a registered sex offender at the time of his arrest in 2017.

His criminal history spanned almost two decades and included convictions for

involuntary deviate sexual intercourse, unlawful restraint, simple assault, as well as

convictions for theft and receiving stolen property. The pre-trial services report

recommended the defendant’s detention based upon a careful evaluation of the

following individual characteristics of the defendant: the nature of the charged

offenses and prior criminal convictions; the pending local criminal matters the

defendant was facing; his history of escape and failure to appear, as well as his use

of aliases in the past; and his history of violence and charges involving sex offenses

and children.

      Following a hearing, we ordered the defendant detained pursuant to 18 U.S.C.

§ 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as

required. On this score, we found that the defendant had not overcome the


                                          4
        Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 5 of 18




presumption of detention that attached based on the fact that his charges involved a

minor victim. (Doc. 13). In addition, given the defendant’s bizarre, disruptive and

confused conduct at these initial proceedings, which included a profane outburst

directed at his counsel, we recommended that the government move for a

psychological evaluation to determine the competency of the defendant, and the

district court ordered such an evaluation to be completed. (Docs. 15, 19).

      In November 2017, the district court denied the defendant’s motion to

reconsider our initial detention order, given the fact that the defendant’s proposed

third-party custodian was absent from the hearing. (Doc. 29). Subsequently, a

superseding indictment was filed on November 22, 2017, charging the defendant

with additional counts of sexual exploitation of minors, and the defendant was

arraigned on these additional charges on December 27, 2017.

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of

infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease. In addition, the defendant

urges us to consider his personal health problems, including Type 2 diabetes and


                                          5
          Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 6 of 18




high blood pressure, which he contends place him at a higher risk of contracting this

virus.

         The Government, in turn, opposes this motion, arguing that the defendant has

not met his burden to justify his release pending trial. For the reasons that follow,

we agree, and the defendant’s motion will be denied.

   III.     Discussion

            A. Temporary Release Under 18 U.S.C. § 3142

         While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act

as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

         Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
         is essential to look at the overarching structure of the statute. The
         fundamental precept of the Bail Reform Act mandates the release of
         individuals so long as the court can be reasonably assured the defendant
         does not pose a flight risk or danger to the community. 18 U.S.C. §
         3142. To the extent that conditions, or a combination of conditions, can
         be fashioned to reasonably provide such assurances, the individual must
         be released, as detention is “the carefully limited exception.” Id.; see
         also United States v. Salerno, 481 U.S. 739, 755 (1987).

         In assessing what conditions, if any, can be fashioned, judges are
         directed to take into account available information pertaining to the
         factors identified under 18 U.S.C. § 3142(g). Those factors include the
         nature and circumstances of the offense charged, including whether it
         involves controlled substances or firearms; the weight of the evidence
         against the defendant; the defendant’s history and characteristics
                                            6
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 7 of 18




      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).



                                          7
          Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 8 of 18




      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering

from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).


                                          8
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 9 of 18




      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each

defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is

suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)

(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members


                                          9
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 10 of 18




of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.
                                          10
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 11 of 18




United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).



                                          11
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 12 of 18




      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.

          B. The Defendant’s Motion for Temporary Release Will Be Denied.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-


                                          12
         Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 13 of 18




19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). In this case, in

addition to the defendant’s genuine, but generalized, concern regarding the risks

created by COVID-19, the defendant also notes that he has Type-2 diabetes and high

blood pressure for which he takes medication. However, several courts have held

that having these conditions is not enough to justify a defendant’s pretrial release.

See e.g., United States v. Porter, 2020 WL 1984318, at *5 (W.D. Pa. April 27, 2020)

(finding that “concern about potentially contracting the virus is currently too

uncertain to rise to an exceptional reason for release, even for inmates with

underlying health conditions, including [ ] high blood pressure”); United States v.

Minor, 2020 WL 1987117, at *1 (W.D.N.C. April 27, 2020) (denying motion for

release where defendant had diabetes and high blood pressure); United States v.

Calhoun, 2020 WL 1975186, at *3 (E.D. Mich. April 24, 2020) (same); United

States v. Hernandez, 2020 WL 1974234, at *2 (S.D.N.Y. April 24, 2020) (same);

United States v. Stevens, 2020 WL 1888968, at *4 (E.D. Pa. April 16, 2020) (same).

        Moreover, the defendant does not provide us with any evidence to suggest that

his proposed release plan to a third-party custodian would mitigate his risk to

exposure of COVID-19 or the risk to others. Serrano-Munoz’s motion proposes his

release to a third-party custodian, his mother. 1 However, the motion does not


1
    We are also constrained to observe that Serrano-Munoz’s proffered third-party
                                          13
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 14 of 18




address how this proposed living arrangement would mitigate his exposure or his

mother’s. Rather, the motion asserts generally that the prisons do not allow for

proper compliance with procedures that tend to limit the spread or exposure of the

virus. On this score, the government asserts that the Philadelphia Department of

Prisons like all prisons has taken additional steps during this time to insulate and

protect inmates from COVID-19.

      However, we must weigh these health concerns against the substantial public

safety considerations which led us to order the defendant’s detention in the first

instance. In this case, the following factors, unique to the defendant, compelled the

decision to detain the defendant as a risk of flight and danger to the community: the

nature of the charged offenses and prior criminal convictions; the pending local

criminal matters the defendant was facing; his history of escape and failure to appear,

as well as his use of aliases in the past; and his history of violence and charges



custodian, his mother, is particularly problematic. Serrano-Munoz resided with his
mother when he committed the offenses charged in his indictment. Therefore, we
would be returning the defendant to the very setting where it is alleged that these
crimes took place. On this score, we also note that the defendant proffered his mother
as his third-party custodian during his November 20, 2017 hearing, and his mother
failed to appear at the hearing. Moreover, the Government has proffered that the
defendant’s mother accompanied him on a trip to York, where he had arranged to
pick up the minor victim and take her to his mother’s home in Philadelphia, although
the defendant told his mother the victim was an adult. Thus, it appears that the
defendant has been less than truthful with his mother about his alleged criminal
conduct, which does not inspire faith that this individual would be a suitable third-
party custodian.
                                          14
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 15 of 18




involving sex offenses and children. In addition, the defendant has a history of

nonappearance and attempting to evade or escape from law enforcement. The

defendant’s motion does not address these very serious and grave considerations that

ultimately led to the defendant’s detention in the first instance, nor does it consider

the risk to the community should the motion for release be granted.

      Having made these findings, we conclude as a factual matter that the

defendant has failed to provide us with sufficient medical information that would

justify his release or consideration of his proffered third-party custodian. Further,

while we do not question the good faith of the defendant’s proposed third-party

custodian, his mother, several immutable facts demonstrate that Serrano-Munoz’s

mother would not be an appropriate third-party custodian given the defendant’s

history of relentless recidivism. Serrano-Munoz resided with his mother when he

committed the offenses charged in his indictment. He, thus, invites us to return him

to the very setting where it is alleged that these crimes took place. Moreover, the fact

that the defendant’s mother failed to appear when Serrano-Munoz proffered her as

his third-party custodian during his November 20, 2017 bail hearing suggests that

she may be unable to perform the duties of a third-party custodian on a sustained

basis. Further, it appears that Serrano-Munoz used his mother as an unwitting dupe

to facilitate his crimes since the Government has proffered that the defendant’s

mother accompanied him on a trip to York, where he had arranged to pick up the


                                          15
         Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 16 of 18




minor victim and take her to his mother’s home in Philadelphia, although the

defendant told his mother the victim was an adult. Finally, we note that in a case

such as this, where the evidence is clear, “the Court is able to resolve [a § 3142(i)]

motion without a hearing or oral argument.” United States v. Veras, No. 3:19-CR-

010, 2020 WL 1675975, at *2 n.1 (M.D. Pa. Apr. 6, 2020). Given this uncontested

evidence, we conclude that a hearing is neither necessary nor appropriate.

Accordingly, we will deny this motion without prejudice to the defendant making a

later showing that his medical conditions justify his release and consideration of his

third-party custodian.

   IV.     Conclusion

      Weighing and balancing these countervailing considerations we conclude that

the safety concerns that led us to order the detention of the defendant pending trial

have not been overcome by the defendant’s generalized concerns regarding the

spread of or exposure to the COVID-19 virus while incarcerated. Based upon these

findings, the defendant’s motion for temporary release pursuant to 18 U.S.C. §

3142(i) will be DENIED. “Because the Court is mindful that both the conditions in

. . . jail and the COVID-19 pandemic itself are both rapidly evolving, it will entertain

a renewed request for release if—at some point in the future—it becomes clear” that

there are compelling reasons that justify the defendant’s release. United States of

America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30,


                                          16
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 17 of 18




2020). Therefore, this order is entered without prejudice to renewal of this motion at

some future date should the defendant’s circumstances materially change.

      An appropriate order follows.



                                       /s/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge



DATED: April 29, 2020




                                         17
       Case 1:17-cr-00233-JEJ Document 116 Filed 04/29/20 Page 18 of 18




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIM. NO. 1:17-CR-233
                                               :
      v.                                       :     (Judge Jones)
                                               :
                                               :     (Magistrate Judge Carlson)
DAVID SERRANO-MUNOZ                            :

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are compelling reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 29th day of April 2020.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge



                                          18
